                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JANE DOE,

       Plaintiff,

       v.                                                     Case No. 18-CV-1067

LAWRENCE UNIVERSITY,

       Defendant.


       DEFENDANT’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
       FOR SPOLIATION OF EVIDENCE AND EX PARTE COMMUNICATIONS


       PLEASE TAKE NOTICE that Defendant Lawrence University, by its attorneys, Michael

Best & Friedrich LLP, moves the Court pursuant to Fed. R. Civ. P. 37, Local Rule 83(d), SCR

20:4.2 and this Court’s inherent power over discovery violations, for an order imposing sanctions

and granting relief against Plaintiff, Jane Doe, and her counsel as the result of spoliation of

evidence that is material to the case and ex parte communications with represented employees of

Lawrence. Oral argument, if deemed appropriate, may be scheduled at the Court’s discretion.

       Defendant’s Motion is supported by the accompanying Memorandum in Support of its

Motion for Sanctions for Spoliation of Evidence and Ex Parte Communications, the Declaration

of Eric Rumbaugh, Esq., the Declaration of Kimberly Jones and the exhibits submitted with the

foregoing Declarations. The Motion will also be supported by such other and further materials

and arguments submitted in reply and at any hearing on this Motion.




         Case 1:18-cv-01067-WCG Filed 06/06/19 Page 1 of 2 Document 26
Respectfully submitted this 6th day of June, 2019.

                                            MICHAEL BEST & FRIEDRICH LLP


                                            By: s/Michelle L. Dama
                                                Michelle L. Dama, SBN 1041809
                                                One S. Pinckney Street, Ste. 700
                                                Madison, WI 53703
                                                Telephone: (608) 257-3501
                                                Facsimile: (608) 283-2275
                                                mldama@michaelbest.com

                                                Eric H. Rumbaugh, SBN 1015164
                                                100 East Wisconsin Avenue, Suite 3300
                                                Milwaukee, WI 53202-4108
                                                Telephone: (414) 271-6560
                                                Facsimile: (414) 277-0656
                                                E-mail: ehrumbaugh@michaelbest.com

                                            Attorneys for Defendant, Lawrence University




                                        2

 Case 1:18-cv-01067-WCG Filed 06/06/19 Page 2 of 2 Document 26
